Name: Commission Regulation (EC) No 956/2006 of 28 June 2006 amending Regulation (EEC) No 94/92, as regards the list of third countries from which certain agricultural products obtained by organic production must originate to be marketed within the Community (Text with EEA relevance)
 Type: Regulation
 Subject Matter: agricultural activity;  foodstuff;  trade policy;  cultivation of agricultural land;  Europe;  Asia and Oceania;  America
 Date Published: nan

 29.6.2006 EN Official Journal of the European Union L 175/41 COMMISSION REGULATION (EC) No 956/2006 of 28 June 2006 amending Regulation (EEC) No 94/92, as regards the list of third countries from which certain agricultural products obtained by organic production must originate to be marketed within the Community (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs (1), and in particular Article 11(1)(a) thereof, Whereas: (1) The list of third countries from which certain agricultural products obtained by the organic production method must originate in order to be marketed within the Community, provided for in Article 11(1) of Regulation (EEC) No 2092/91 (hereinafter referred to as the list), is set out in the Annex to Commission Regulation (EEC) No 94/92 of 14 January 1992 laying down detailed rules for implementing the arrangements for imports from third countries provided for in Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs (2). (2) Certain agricultural products imported from India are currently marketed in the Community pursuant to the derogation provided for in Article 11(6) of Regulation (EEC) No 2092/91. (3) India submitted a request to the Commission to be included in the list. It submitted the information required pursuant to Article 2(2) of Regulation (EEC) No 94/92. (4) The examination of this information and consequent discussion with the Indian authorities have led to the conclusion that in that country the rules governing production and inspection of agricultural products are equivalent to those laid down in Regulation (EEC) No 2092/91. (5) The Commission has carried out an on-the-spot-check of the rules of production and the inspection measures actually applied in India, as provided for in Article 11(5) of Regulation (EEC) No 2092/91. (6) The duration of inclusion of Costa Rica and New Zealand in the list expires on 30 June 2006. In order to avoid trade disruption, there is a need to prolong the inclusion of these countries in the list for a further period. (7) Australia has informed the Commission that one inspection body has changed its name and has corrected the name of another inspection body. (8) Switzerland has requested the Commission to amend the terms of its inclusion in the list in accordance with the Agreement between the European Community and the Swiss Confederation on trade in agricultural products (3), approved by Decision 2002/309/EC of the Council and of the Commission (4), and in particular with Annex 9 of that Agreement on organically produced agricultural products and foodstuffs. (9) Switzerland has submitted the information required pursuant to Article 2(5) of Regulation (EEC) No 94/92. The examination of the information submitted has led to the conclusion that the requirements are equivalent to those resulting from Community legislation. (10) New Zealand has informed the Commission that one inspection body has changed its name. (11) Regulation (EEC) No 94/92 should therefore be amended accordingly. (12) The measures provided for in this Regulation are in accordance with the opinion of the Committee instituted by Article 14 of Regulation (EEC) No 2092/91, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 94/92 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 198, 22.7.1991, p. 1. Regulation as last amended by Commission Regulation (EC) No 780/2006 (OJ L 137, 25.5.2006, p. 9). (2) OJ L 11, 17.1.1992, p. 14. Regulation as last amended by Regulation (EC) No 746/2004 (OJ L 122, 26.4.2004, p. 10). (3) OJ L 114, 30.4.2002, p. 132. (4) OJ L 114, 30.4.2002, p. 1. ANNEX The Annex to Regulation (EEC) No 94/92 is amended as follows: 1. In the text relating to Australia, point 3 is replaced by the following: 3. Inspection bodies:  Australian Quarantine and Inspection Service (AQIS) (Department of Agriculture, Fisheries and Forestry)  Bio-dynamic Research Institute (BDRI)  Organic Growers of Australia Inc. (OGA)  Organic Food Chain Pty Ltd (OFC)  National Association of Sustainable Agriculture, Australia (NASAA)  Australian Certified Organic Pty. Ltd. 2. In the text relating to Costa Rica, point 5 is replaced by the following: 5. Duration of the inclusion: 30.6.2011. 3. After the text relating to Costa Rica, the following text is inserted: INDIA 1. Product categories: (a) unprocessed crop products within the meaning of Article 1(1)(a) of Regulation (EEC) No 2092/91; (b) foodstuffs composed essentially of one or more ingredients of plant origin within the meaning of Article 1(1)(b) of Regulation (EEC) No 2092/91. 2. Origin: products of category 1(a) and organically grown ingredients in products of category 1(b) that have been grown in India. 3. Inspection bodies:  BVQI (India) Pvt. Ltd  Ecocert SA (India Branch Office)  IMO Control Private Limited  Indian Organic Certification Agency (Indocert)  International Resources for Fairer Trade  Lacon Quality Certification Pvt. Ltd  Natural Organic Certification Association  OneCert Asia Agri Certification private Limited  SGS India Pvt. Ltd.  Skal International (India)  Uttaranchal State Organic Certification Agency (USOCA). 4. Certificate issuing bodies: as at 3 5. Duration of the inclusion: 30.6.2009. 4. The text relating to Switzerland is amended as follows: (a) Point 1 is replaced by the following: 1. Product categories: (a) unprocessed crop products and livestock and unprocessed livestock products within the meaning of Article 1(1)(a) of Regulation (EEC) No 2092/91, with the exception of:  products, produced during the conversion period, as referred to in Article 5(5) of that Regulation; (b) processed agricultural crop and livestock products intended for human consumption within the meaning of Article 1(1)(b) of Regulation (EEC) No 2092/91, with the exception of:  products, as referred to in Article 5(5) of that Regulation, containing an ingredient of agricultural origin produced during the conversion period. (b) Point 3 is replaced by the following: 3. Inspection bodies:  Institut fÃ ¼r MarktÃ ¶kologie (IMO)  bio.inspecta AG  Schweizerische Vereinigung fÃ ¼r QualitÃ ¤ts- und Management-Systeme (SQS)  Bio Test Agro (BTA). 5. The text relating to New Zealand is amended as follows: (a) Point 3 is replaced by the following: 3. Inspection bodies:  AgriQuality  BIO-GRO New Zealand. (b) Point 5 is replaced by the following: 5. Duration of the inclusion: 30.6.2011.